

Exhibit 10.1


AMENDED AND RESTATED
KATY INDUSTRIES, INC.
1995 LONG-TERM INCENTIVE PLAN
 
ARTICLE 1.
 
ESTABLISHMENT, OBJECTIVES, AND DURATION
 
1.1 Establishment of the Plan. Katy Industries, Inc., a Delaware corporation
(hereinafter referred to as the Company), hereby establishes an incentive
compensation plan to be known as the Katy Industries, Inc. Long-Term Incentive
Plan (hereinafter referred to as the Plan), as set forth in this document. The
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Shares and Performance
Units, and Other Incentive Awards.
 
Subject to approval by the Company's stockholders, the Plan shall become
effective as of January 1, 1995 (the Effective Date) and shall remain in effect
as provided in Section 1.3 hereof.


1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company's goals and which link the personal interests of Participants
to those of the Company's stockholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants.


The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company's success and to allow Participants to
share in the success of the Company.


1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 16 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan's provisions. However, in no event
may an Award be granted under the Plan on or after December 31, 2004.


ARTICLE 2.


DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:


2.1 Award means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units, or Other Incentive
Awards.


2.2 Award Agreement means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Plan.


2.3 Beneficial Owner or Beneficial Ownership shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.


2.4 Board or Board of Directors means the Board of Directors of the Company.


2.5 Change in Control of the Company means, and shall be deemed to have occurred
upon, any of the following events:



--------------------------------------------------------------------------------


(a) Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities; or


(b) During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new Director, whose election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute a majority thereof; or


(c) The stockholders of the Company approve: (i) a plan of complete liquidation
of the Company; or (ii) an agreement for the sale or disposition of all or
substantially all the Company's assets; or (iii) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation, or reorganization.


However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change-in-Control transaction. A Participant shall be deemed
part of a purchasing group for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than one percent (1%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).


(d) For any awards issued under this Plan on or after June 28, 2001, “Change in
Control” of the Company means, and shall be deemed to have occurred upon, any of
the following events:


(i) a sale of 100% of the Company’s outstanding capital stock, as may be
outstanding from time to time;


(ii) a sale of all or substantially all of the Company’s Operating Subsidiaries
or assets; or


(iii) a transaction or series of transactions in which any third party acquires
an equity ownership in the Company greater than that held by KKTY Holding
Company, L.L.C. and in which Kohlberg & Co., L.L.C. relinquishes its right to
nominate a majority of the candidates for election to the board of directors.


For purposes of this Section 2.5(d), “Operating Subsidiary” shall mean any
Subsidiary owning assets with an aggregate fair market value in excess of
$50,000.


2.6 Code means the Internal Revenue Code of 1986, as amended from time to time.


2.7 Committee means the Compensation Committee of the Board, as specified in
Article 3 herein.


2.8 Company means Katy Industries, Inc., a Delaware corporation, and the
Company's Subsidiaries, as well as any successor to any of such entities as
provided in Article 19 herein.


2.9 Director means any individual who is a member of the Board of Directors of
the Company.



--------------------------------------------------------------------------------


2.10 Disability shall have the meaning ascribed to such term in the
Participant's governing long-term disability plan.


2.11 Effective Date shall have the meaning ascribed to such term in Section 1.1
hereof.


2.12 Employee means any nonunion employee of the Company. Nonemployee Directors
shall not be considered Employees under this Plan unless specifically designated
otherwise.


2.13 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.14 Fair Market Value shall be determined on the basis of the closing sale
price on the principal securities exchange on which the Shares are publicly
traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported.


2.15 Freestanding SAR means an SAR that is granted independently of any Options,
as described in Article 7 herein.


2.16 Incentive Stock Option or ISO means an option to purchase Shares granted
under Article 6 herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Code Section 422.


2.17 Insider shall mean an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company's
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.


2.18 Named Executive Officer means a Participant who, as of the date of vesting
and/or payout of an Award, as applicable, is one of the group of covered
employees, as defined in the regulations promulgated under Code Section 162(m),
or any successor statute.


2.19 Nonemployee Director means an individual who is a member of the Board of
Directors of the Company but who is not an Employee of the Company.


2.20 Nonqualified Stock Option or NQSO means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.


2.21 Option means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.


2.22 Option Price means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.23 Other Incentive Award means an award granted pursuant to Article 10 hereof.


2.24 Participant means any individual designated as a participant in the Plan by
the Committee in accordance with Section 5.1 and who has an outstanding Award
granted under the Plan.


2.25 Performance-Based Exception means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).


2.26 Performance Period means the time period during which performance goals
must be achieved with respect to an Award, as determined by the Committee.


2.27 Performance Share means an Award granted to a Participant, as described in
Article 9 herein.


2.28 Performance Unit means an Award granted to a Participant, as described in
Article 9 herein.



--------------------------------------------------------------------------------


2.29 Period of Restriction means the period during which the transfer of Shares
of Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.


2.30 Person shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) thereof.


2.31 Restricted Stock means an Award granted to a Participant pursuant to
Article 8 herein.


2.32 Retirement shall have the meaning ascribed to such term in the
Participant's governing Company sponsored retirement plan.


2.33 Shares means the shares of Common Stock, par value $1.00 per share, of the
Company.


2.34 Stock Appreciation Right or SAR means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.


2.35 Subsidiary means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company has a majority voting interest, and which the
Committee designates as a participating entity in the Plan.


2.36 Tandem SAR means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).


ARTICLE 3.


ADMINISTRATION


3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board, or by any other Committee appointed by the Board consisting of not
less than two (2) Directors who meet the disinterested administration rules of
Rule 16b-3 under the Exchange Act and the definition of outside director within
the meaning of Section 162(m) of the Code and the rules and regulations
thereunder (Code Section 162(m)). The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.


The Committee shall be comprised solely of Directors who are eligible to
administer the Plan pursuant to Rule 16b-3 under the Exchange Act and Code
Section 162(m). However, if for any reason the Committee does not qualify to
administer the Plan as contemplated by Rule 16b-3 and Code Section 162(m) of the
Exchange Act, the Board of Directors may appoint a new Committee so as to comply
with Rule 16b-3 and Code Section 162(m).


3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Employees and other key
individuals performing services for the Company who shall participate in the
Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
establish, amend, or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Article 16 herein) amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its authority as identified herein.


The Committee may act only by a majority of its members in office, except that
the members thereof may authorize any one or more of their members or any
officer of the Company to execute and deliver documents or to take any other
ministerial action on behalf of the Committee with respect to Awards made or to
be made to Plan Participants.



--------------------------------------------------------------------------------


3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.


ARTICLE 4.


SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1 Number of Shares Available for Grants. Subject to adjustment as provided in
Section 4.3 herein, the number of Shares hereby reserved for issuance under the
Plan shall be 500,000; provided however, that the aggregate maximum number of
Shares of Restricted Stock and Shares relating to Other Incentive Awards which
may be granted pursuant to Articles 8 and 10 herein, shall be 200,000. Shares
issued pursuant to the Plan may be either authorized unissued shares, treasury
shares, reacquired shares, or any combination thereof.


Unless and until the Committee determines that an Award to a Named Executive
Officer shall not be designed to comply with the Performance- Based Exception,
the following rules shall apply to grants of such Awards under the Plan:



 
(a)
The maximum aggregate number of Shares that may be granted or that may vest, as
applicable, pursuant to any Award held by any Named Executive Officer shall be
100,000 Shares.




 
(b)
The maximum aggregate cash payout with respect to Awards granted in any fiscal
year which may be made to any Named Executive Officer shall be $500,000.



4.2 Lapsed Awards. If any Award granted under this Plan is canceled, terminates,
expires, or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available for the grant of an Award under the Plan.


4.3 Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be delivered under Section 4.1
herein and in the number and class of and/or price of Shares subject to
outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of Shares
subject to any Award shall always be a whole number.


ARTICLE 5.


ELIGIBILITY AND PARTICIPATION


5.1 Eligibility. Persons eligible to participate in this Plan include all
officers, key employees of the Company and other key individuals performing
services for the Company, as determined by the Committee, including Employees
and other key individuals who are members of the Board and Employees who reside
in countries other than the United States of America. Notwithstanding the
foregoing, no person who is a Director and is also a participant in any stock
option plan of the Company exclusively for Nonemployee Directors shall be
eligible to participate in the Plan.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and other key
individuals performing services for the Company, those to whom Awards shall be
granted and shall determine the nature and amount of each Award.
 

--------------------------------------------------------------------------------


ARTICLE 6.


STOCK OPTIONS


6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.


6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Option Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Code Section 422, or an NQSO whose
grant is intended not to fall under the provisions of Code Section 422.


6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted. Except, however, the Option Price
for each grant of an ISO under this Plan to an Employee who owns more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company on the date the ISO is granted shall be equal to one hundred and ten
percent (110%) of the Fair Market Value of a Share on the date the Option is
granted.


6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant. Except, however, no ISO granted to an Employee
who owns more than ten percent (10%) of the combined voting power of all classes
of stock of the Company on the date the Incentive Stock Option is granted shall
be exercisable later than the fifth (5th) anniversary date of its grant.


6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.


6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.


The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent, or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option Price), or (c) by a combination of (a) and
(b).


The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan's purpose and applicable law.


As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant's
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).


6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable Federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.


6.8 Termination of Employment. Each Participant’s Option Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant's employment with the
Company and/or its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination of employment.



--------------------------------------------------------------------------------


6.9 Nontransferability of Options.



 
(a)
Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.




 
(b)
Nonqualified Stock Options. Except as otherwise provided in a Participant's
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant.



6.10 Maximum Amount of Incentive Stock Option Award. The aggregate Fair Market
Value (as of the date of grant of an Incentive Stock Option) of Shares with
respect to which Incentive Stock Options granted to an Employee under this Plan
are exercisable for the first time by an Employee in any calendar year shall not
exceed one hundred thousand dollars ($100,000.00).


ARTICLE 7.


STOCK APPRECIATION RIGHTS


7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The grant price of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option.


7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.


Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.


7.3 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.


7.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.



--------------------------------------------------------------------------------


7.5 Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.


7.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:



 
(a)
The difference between the Fair Market Value of a Share on the date of exercise
over the grant price; by




 
(b)
The number of Shares with respect to which the SAR is exercised.



At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.


7.7 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of an SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Section 16
of the Exchange Act (or any successor rule).


7.8 Termination of Employment. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with the Company and/or
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.


7.9 Nontransferability of SARs. Except as otherwise provided in a Participant's
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.


ARTICLE 8.


RESTRICTED STOCK


8.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.


8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by an Award Agreement that shall specify the Period(s) of Restriction, the
number of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.


8.3 Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Award Agreement, or upon earlier satisfaction of any other conditions, as
specified by the Committee in its sole discretion and set forth in the
Restricted Stock Agreement. All rights with respect to the Restricted Stock
granted to a Participant under the Plan shall be available during his or her
lifetime only to such Participant.


8.4 Other Restrictions. Subject to Article 11 herein, the Committee may impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, divisional, and/or individual),
time-based restrictions on vesting following the attainment of the performance
goals, and/or restrictions under applicable Federal or state securities laws.



--------------------------------------------------------------------------------


The Company shall retain the certificates representing Shares of Restricted
Stock in the Company's possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.


Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.


8.5 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares.


8.6 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate.


In the event that any dividend constitutes a derivative security or an equity
security pursuant to Rule 16(a) under the Exchange Act, such dividend shall be
subject to a vesting period equal to the remaining vesting period of the Shares
of Restricted Stock with respect to which the dividend is paid.


8.7 Termination of Employment. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Shares following termination of the Participant's employment
with the Company and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock issued pursuant to the Plan, and may reflect distinctions based
on the reasons for termination of employment; provided, however that, except in
the cases of terminations connected with a Change in Control and terminations by
reason of death or Disability, the vesting of Shares of Restricted Stock which
qualify for the Performance-Based Exception and which are held by Named
Executive Officers shall occur at the time they otherwise would have, but for
the employment termination.


ARTICLE 9.


PERFORMANCE UNITS AND PERFORMANCE SHARES


9.1 Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.


9.2 Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a Performance Period.


9.3 Earning of Performance Units/Shares. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.


9.4 Form and Timing of Payment of Performance Units/ Shares. Payment of earned
Performance Units/Shares shall be made in a single lump sum within seventy-five
(75) calendar days following the close of the applicable Performance Period.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Units/Shares in the form of cash or in Shares (or in a
combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units/Shares at the close of the applicable
Performance Period. Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee.



--------------------------------------------------------------------------------


Prior to the beginning of each Performance Period, Participants may elect to
defer the receipt of Performance Unit/Share payout upon such terms as the
Committee deems appropriate.


At the discretion of the Committee, Participants may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units and/or Performance Shares which have been
earned, but not yet distributed to Participants (such dividends shall be subject
to the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 8.6
herein). In addition, Participants may, at the discretion of the Committee, be
entitled to exercise their voting rights with respect to such Shares.


9.5 Termination of Employment Due to Death, Disability, or Retirement. In the
event the employment of a Participant is terminated by reason of death,
Disability, or Retirement during a Performance Period, the Participant shall
receive a prorated payout of the Performance Units/Shares. The prorated payout
shall be determined by the Committee, in its sole discretion, shall be based
upon the length of time that the Participant held the Performance Units/Shares
during the Performance Period, and shall further be adjusted based on the
achievement of the preestablished performance goals.


Payment of earned Performance Units/Shares shall be made at the same time as
payments are made to Participants who did not terminate employment during the
applicable Performance Period.


9.6 Termination of Employment for Other Reasons. In the event that a
Participant's employment terminates for any reason other than those reasons set
forth in Section 9.5 herein, all Performance Units/Shares shall be forfeited by
the Participant to the Company.


9.7 Nontransferability. Except as otherwise provided in a Participant's Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant's Award Agreement, a Participant's rights under the Plan shall be
exercisable during the Participant's lifetime only by the Participant or the
Participant's legal representative.


ARTICLE 10.


OTHER INCENTIVE AWARDS


10.1 Grant of Other Incentive Awards. Subject to the terms and provisions of the
Plan, Other Incentive Awards may be granted to Participants in such amount, upon
such terms, and at any time and from time to time as shall be determined by the
Committee.


10.2 Other Incentive Award Agreement. Each Other Incentive Award grant shall be
evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award granted, the terms and conditions applicable to such grant, the
applicable Performance Period and performance goals, and such other provisions
as the Committee shall determine, subject to the terms and provisions of the
Plan.


10.3 Nontransferability. Except as otherwise provided in a Participant's Award
Agreement, Other Incentive Awards may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.


10.4 Form and Timing of Payment of Other Incentive Awards. Payment of Other
Incentive Awards shall be made at such times and in such form, either in cash or
in Shares (or a combination thereof) as established by the Committee subject to
the terms of the Plan. Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee. Without limiting the generality of the
foregoing, annual incentive awards may be paid in the form of Other Incentive
Awards (which may or may not be subject to restrictions, at the discretion of
the Committee).



--------------------------------------------------------------------------------


ARTICLE 11.


PERFORMANCE MEASURES


Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
11, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Named Executive Officers which are designed to qualify
for the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among the following alternatives:



 
(a)
Return on Assets (ROA);




 
(b)
Cash Flow Return on Investment (CFROI);




 
(c)
Earnings Before Income Taxes (EBIT); or




 
(d)
Net Earnings.



The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that Awards which are designed to qualify for the Performance-Based Exception,
and which are held by Named Executive Officers, may not be adjusted upward (the
Committee shall retain the discretion to adjust such Awards downward).


In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).


ARTICLE 12.


BENEFICIARY DESIGNATION


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


ARTICLE 13.


DEFERRALS


The Committee may permit a Participant to defer such Participant's receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR, the lapse or
waiver of restrictions with respect to Restricted Stock, or the satisfaction of
any requirements or goals with respect to Performance Units/Shares or Other
Incentive Awards. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


ARTICLE 14.


RIGHTS OF EMPLOYEES



--------------------------------------------------------------------------------


14.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant's employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.


For purposes of this Plan, a transfer of a Participant's employment between the
Company and a Subsidiary, or between Subsidiaries, shall not be deemed to be a
termination of employment. Upon such a transfer, the Committee may make such
adjustments to outstanding Awards as it deems appropriate to reflect the changed
reporting relationships.


14.2 Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.


ARTICLE 15.


CHANGE IN CONTROL


15.1 Treatment of Outstanding Awards. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:



 
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;




 
(b)
Any restriction periods and restrictions imposed on Restricted Shares shall
lapse;




 
(c)
The target payout opportunities attainable under all outstanding Awards of
Performance Units and Performance Shares and Other Incentive Awards shall be
deemed to have been fully earned for the entire Performance Period(s) as of the
effective date of the Change in Control. The vesting of all such Awards shall be
accelerated as of the effective date of the Change in Control, and there shall
be paid out in cash to Participants within thirty (30) days following the
effective date of the Change in Control a pro rata portion of all targeted Award
opportunities associated with such outstanding Awards, based on the number of
complete and partial calendar months within the Performance Period which had
elapsed as of such effective date; and




 
(d)
Subject to Article 16 herein, the Committee shall have the authority to make any
modifications to the Awards as determined by the Committee to be appropriate
before the effective date of the Change in Control.



15.2 Termination, Amendment, and Modifications of Change-in-Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended, or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan without the prior written consent of
the Participant with respect to said Participant's outstanding Awards; provided,
however, the Board of Directors, upon recommendation of the Committee, may
terminate, amend, or modify this Article 15 at any time and from time to time
prior to the date of a Change in Control.


ARTICLE 16.


AMENDMENT, MODIFICATION, AND TERMINATION


16.1 Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no amendment which requires shareholder approval
in order for the Plan to continue to comply with Rule 16b-3 under the Exchange
Act, including any successor to such Rule, shall be effective unless such
amendment shall be approved by the requisite vote of shareholders of the Company
entitled to vote thereon.



--------------------------------------------------------------------------------


The Committee shall not have the authority to cancel outstanding Awards and
issue substitute Awards in replacement thereof.


16.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.


16.3 Compliance with Code Section 162(m). At all times when Code Section 162(m)
is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article 16, make any adjustments it deems appropriate.


ARTICLE 17.


WITHHOLDING


17.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.


17.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.


ARTICLE 18.


FINANCIAL ASSISTANCE


If the Committee determines that such action is advisable, the Company may
assist any person to whom an Award has been granted in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
the Plan, including, but not limited to, to permit the exercise of an Award, the
participation therein, and/or the payment of any taxes in respect thereof. Such
assistance may take any form that the Committee deems appropriate, including,
but not limited to, a direct loan from the Company, a guarantee of the
obligation by the Company, or the maintenance by the Company of deposits with
such bank or third party.


ARTICLE 19.


INDEMNIFICATION


Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Articles of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.



--------------------------------------------------------------------------------


ARTICLE 20.


SUCCESSORS


All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 21.


LEGAL CONSTRUCTION


21.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


21.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


21.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


21.4 Securities Law and Tax Law Compliance. With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions or Rule 16b-3 or its successors under the 1934 Act and Code Section
162(m). To the extent any provision of the plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.


21.5 Stockholder Adoption. This Plan shall be submitted to the stockholders of
the Company, for their approval and adoption in accordance with applicable law
and Rule 16b-3 under the Exchange Act and Code Section 162(m). All Awards made
hereunder prior to stockholder approval shall be granted contingent upon such
approval. If this Plan is not so approved and adopted by stockholders, all
Awards granted hereunder shall be null and void.


21.6 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.
 